REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-2, 7-24 is/are allowed.
Claim(s) 3-6, 25 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 10/28/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 7, 10, 17, 19 & 21.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “allocating a job at least one resource from the computer cluster among several resources from the computer cluster; wherein the allocating is performed by the computer depending on a historical data related to a previous use of the several resources, wherein said historical data including at least one of data relative to said job and data relative to an arrangement, temperature, power consumption, bandwidth, a log concerning use of a resource of the computer cluster or one or more components thereof; at least one data relative to a wear of said resource of the computer cluster, wherein wear data is computed from a maintenance date and the at least one historical data, wherein said maintenance date is a date of last maintenance of the computer or one or more components thereof, a cluster topology of the computer cluster; a predetermined resource management strategy selected by an external user for use by the computer; wherein said resource is allocated to said job when said resource comprises a lowest use rate, determined from the historical data, comprises a lowest wear, determined from the data relative to a wear of said resource of the computer cluster, is most suited regarding the cluster topology, is compatible with the predetermined resource management strategy” as set forth in independent claim(s) 1, 7, 10, 17, 19 & 21 and in light of applicant’s argument(s) filed 10/28/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449